PER CURIAM: *
Judicial review of National Mediation Board (“NMB”) decisions pursuant to the exception carved out by the Supreme Court in Leedom v. Kyne, 358 U.S. 184, 79 S.Ct. 180, 3 L.Ed.2d 210 (1958) is only appropriate where there is a “ ‘plain’ violation of an unambiguous and mandatory provision of the statute,” or in other words, where the NMB has committed “egregious error.” Am. Airlines, Inc. v. Herman, 176 F.3d 283, 293 (5th Cir.1999) (quoting United States v. Feaster, 410 F.2d 1354, 1368 (5th Cir.1969) (explaining that jurisdiction is proper only if the challenged NMB action is “an obvious or gross misapplication of statutory dictates”)). The Leedom v. Kyne exception is not applicable on the facts of this case and therefore the district court erred in exercising jurisdiction. As a result, we do not need to reach the other issues presented on this appeal. We VACATE the district court’s judgment in its entirety and REMAND with instructions to dismiss American Airlines, Inc.’s complaint for lack of subject matter jurisdiction.

 Pursuant to 5th Cir R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir R. 47.5.4.